UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54159 ARIEL CLEAN ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 84-1209978 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 86 Broad St., 18th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (347) 690-5187 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.000006 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act.
